Tom Green County
                                   District Clerk
                                                                                     September 3, 2015
                                   Sheri W oodfin




112 W Beauregard                                                                   325-659-6579
San Angelo TX 76903                                                          Fax - 325-659-3241



                                                                              September 3, 2015

Re: Order from the Third Court of Appeals in regards to Request for Appellate Record

Style: Manuel Constancio V. The State of Texas

   Trial Court Case Number: A-11-0535-S
   Court of Appeals Number: 03-14-00411-CR


Method of Delivery: Postal Mail
Date Sent: September 3, 2015

Mr. Constancio,

       Enclosed you will find, for your review, your requested copy of the appellate record,
supplemental appellate record, and reporter’s record. We have forwarded a copy of this letter to
the Court of Appeals as well.

Sincerely,
/S/ Paige Mershon

Paige Mershon
Deputy District Clerk

CC: Manuel Constancio
    TDCJ # 01938566
    John Middleton Transfer Facility
    13055 FM 3522
    Abilene, TX 79601

     Third Court of Appeals at Austin, Texas
     P.O. Box 12547
     Austin, Texas 78777
     (Sent via Email)